             Case 18-08439                   Doc          Filed 12/17/19                Entered 12/17/19 14:19:31                           Desc Main
                                                              Document                  Page 1 of 6

Fill in this information to identify the case:

Debtor 1
                           Laurence B Rivers, Sr.

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:            Northern           District of      Illinois
                                                                                     (State)

Case number              18-08439



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                                  12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
     Name of creditor:           U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS                                Court claim no. (if known):           2
                                 INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE
                                 FOR THE NRZ PASS-THROUGH TRUST VII(B)


     Last 4 digits of any number you use to                                                                Date of payment change:
     Identify the debtor’s account:                       6839                                             Must be at least 21 days after            02/01/2020
                                                                                                           date
                                                                                                           of this notice


                                                                                                           New total payment                         $614.44
                                                                                                           Principal, interest, and escrow, if
                                                                                                           any



Part 1:               Escrow Account Payment Adjustment
1. Will there be a change in the debtor’s escrow account payment?
       No
       Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
            the basis for the change. If a statement is not attached, explain why:


               Current escrow payment:          $382.09                                        New escrow payment:        $414.56


Part 2:               Mortgage Payment Adjustment
2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor’s
variable-rate account?
       No
       Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a notice is not
            attached, explain why:


               Current interest rate                                      %                    New interest rate:                                    %

               Current principal and interest payment:           $                             New principal and interest payment:          $


Part 3:               Other Payment Change
3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

       No
       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
               (Court approval may be required before the payment change can take effect.)

               Reason for change:

               Current mortgage payment:           $                                           New mortgage payment:         $



Official Form 410S1                                                  Notice of Mortgage Payment Change                                                            page 1
            Case 18-08439                 Doc       Filed 12/17/19                 Entered 12/17/19 14:19:31               Desc Main
                                                        Document                   Page 2 of 6



Debtor 1            Laurence B Rivers, Sr.                                                    Case number (if known)   18-08439
                    First Name      Middle Name           Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.



x       /s/ Grant W. Simmons                                                                         Date        12/17/2019
    Signature



Print                  Grant W. Simmons                                                              Title      Attorney for Creditor
                       First Name           Middle Name               Last Name



Company                Codilis & Associates, P.C.


Address                15W030 North Frontage Road, Suite 100
                       Number          Street

                       Burr Ridge                    IL                    60527
                       City                                State           ZIP Code



Contact phone          (630) 794-5300                                                                Email      ND-Four@il.cslegal.com

                                                                                                                                         File #14-17-01129




Official Form 410S1                                                Notice of Mortgage Payment Change                                         page 2
    Case 18-08439           Doc       Filed 12/17/19   Entered 12/17/19 14:19:31   Desc Main
                                          Document     Page 3 of 6

                                           CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
upon the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on
December 17, 2019 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of
5:00 PM on December 17, 2019.

Marilyn O Marshall, Chapter 13 Trustee, 224 South Michigan Ste 800, Chicago, IL 60604 by
electronic notice through ECF
Laurence B Rivers, Sr. , Debtor(s), PO Box 369156, Chicago, IL 60636-9156
Matthew C Baysinger, Attorney for Debtor(s), 747 E. Boughton Suite 219, Bolingbrook, IL 60440 by
electronic notice through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice
through ECF




                                                         /s/ Grant W. Simmons


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
14-17-01129

NOTE: This law firm is a debt collector.
page1
52                    Case 18-08439               Doc       Filed 12/17/19            Entered 12/17/19 14:19:31 Desc Main
                                                                Document              Page  4 of 6
                                                                                        11/19/2019      OUR INFO
                                                                                                                    ONLINE
                                            8950 Cypress Waters Blvd.                                               www.mrcooper.com
                                            Coppell, TX 75019

                                                                                                                    YOUR INFO
                                                                                                                    CASE NUMBER
                                    PERSONAL INFORMATION REDACTED

                                                                                                                    LOAN NUMBER
        LAURENCE RIVERS
        PO BOX 369156
                                                                                                                    PROPERTY ADDRESS
        CHICAGO,IL 60636
                                                                                                                    7814 S WOOD ST
                                                                                                                    CHICAGO,IL 60620




        Dear LAURENCE RIVERS,

        Why am I receiving this letter?
        An escrow analysis was performed on the above referenced account.

        What do I need to know?
        Our records indicate your loan is currently in an active bankruptcy proceeding. The enclosed escrow account disclosure
        statement is for informational purposes only and should not be construed as an attempt to collect a debt.

        What do I need to do?
        If you are represented by an attorney in your bankruptcy, please forward a copy of this letter to such attorney and provide such
        attorney’s name, address and telephone number to us.

        If you have any questions, please call us at 877-343-5602. Our hours of operation are Monday through Friday from 8 a.m. to 5 p.m.
        (CT). Visit us on the web at www.mrcooper.com for more information.

        Sincerely,

        Mr. Cooper
        Bankruptcy Department

        Enclosure: Escrow Account Disclosure Statement




        Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
        Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
        Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
        recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
        discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to collect a
        debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property securing the loan
        obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication shall be construed as an
        attempt to collect against the borrower personally or an attempt to revive personal liability.
        If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the
        loan) that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an
        attempt to collect a debt from you personally.

                                                                                                                                                         DOL
                Case 18-08439                 Doc         Filed 12/17/19               Entered 12/17/19 14:19:31 Desc Main
                                                              Document                 Page 5 Escrow
                                                                                              of 6    Account Disclosure Statement
                                        8950 Cypress Waters Blvd.                                   Customer Service: 888-480-2432
                                        Coppell, TX 75019                                           Monday through Thursday from 7 a.m. to 8 p.m. (CT),
                                                                                                    Friday from 7 a.m. to 7 p.m. (CT) and Saturday from 8 a.m.
                                                                                                    to 12 p.m. (CT)

                                                                                                    Tax /Insurance: 866-825-9267
                                                                                                    Monday through Thursday from 8 a.m. to 9 p.m. (ET),
                                                                                                    Friday from 8 a.m. to 7 p.m. (ET) and Saturday from 9 a.m.
                                                                                                    to 3 p.m. (ET)
LAURENCE RIVERS
PO BOX 369156                                                                                       Your Loan Number:
CHICAGO,IL 60636                                                                                    Statement Date: 11/19/2019




        Why am I             Mr. Cooper completed an analysis of your escrow account to ensure that the account is funded correctly, determine any surplus or
   receiving this?           shortage, and adjust your monthly payment accordingly. Mr. Cooper maintains an escrow cushion equal to two months' estimated
                             taxes and insurance (unless limited by your loan documents or state law). This measure helps to avoid a negative balance in the
                             event of changing tax and insurance amounts.

   What does this            At this time, your Escrow Account has less money than needed and there is a shortage of $0.00. Due to this shortage and changes in
    mean for me?             your taxes and insurance premiums, your monthly escrow payment will increase by $32.47. Eﬀective 02/01/2020, your
                             new total monthly payment** will be $614.44.

         What do I           You may either 1) make the new monthly payment listed of $614.44 or 2) pay the shortage in part or in full by sending
                             the full or partial shortage amount along with the completed coupon below. If you choose to pay in full, please note your new
        need to do?          monthly payment will be $614.44, which includes adjustments made for changes in taxes and insurance premiums. No action is
                             required at this time as the shortage amount = $0.00.

                                                                          Current Monthly                                                           New Monthly
  Total Payment                                                                                            Payment Changes
                                                                                 Payment                                                               Payment
  PRINCIPAL AND INTEREST                                                            $199.88                                  $0.00                       $199.88
  ESCROW                                                                            $382.09                                 $32.47                       $414.56
  Total Payment                                                                    $581.97                                 $32.47                       $614.44
  See below for shortage calculation
 What is a Shortage? A shortage is the diﬀerence between the lowest projected balance of your account for the coming year and your minimum
 required balance. To prevent a negative balance, the total annual shortage is divided by $12.00 months and added to your monthly escrow payment, as
 shown below.


                    Minimum Required Balance                                                                      Lowest Projected Balance
                            $829.12                                                                                        $829.12


                                                                      $0.00 / $12.00 = $0.00
                                    Please see the Coming Year Projections table on the back for more details
  Escrow Payment                                                               Current Annual                                                 Anticipated Annual
                                                                                                                  Annual Change
  Breakdown                                                                     Disbursement                                                       Disbursement
  COUNTY TAX                                                                             $0.00                              $2,306.76                    $2,306.76
  HAZARD SFR                                                                         $2,668.00                                  $0.00                    $2,668.00
  Annual Total                                                                      $2,668.00                              $2,306.76                    $4,974.76
If you have questions about changes to your property taxes or homeowners’ insurance premiums, please contact your local taxing authority or insurance provider. For more
information about your loan, please sign in at www.mrcooper.com.




Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
collect a debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property
securing the loan obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication
shall be construed as an attempt to collect against the borrower personally or an attempt to revive personal liability.
If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the loan)
that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an attempt to
collect a debt from you personally.




                                                    This Area Intentionally Left Blank




                                                                                                                                                                           SHRT
                Case 18-08439                Doc         Filed 12/17/19              Entered 12/17/19 14:19:31                      Desc Main
                                                             Document                Page 6 of 6
The change in your escrow payment** may be based on one or more of the following factors:
PAYMENT(S)                                                TAXES                                                   INSURANCE
● Monthly payment(s) received were less than              ● Tax rate and/or assessed value changed                ● Premium changed
   or greater than expected                               ● Exemption status lost or changed                      ● Coverage changed
● Monthly payment(s) received earlier or later            ● Supplemental/Delinquent tax paid                      ● Additional premium paid
   than expected                                          ● Paid earlier or later than expected                   ● Paid earlier or later than expected
● Previous overage returned to escrow                     ● Tax installment not paid                              ● Premium was not paid
● Previous deﬁciency/shortage not paid entirely           ● Tax refund received                                   ● Premium refund received
                                                          ● New tax escrow requirement paid                       ● New insurance escrow requirement paid
                                                                                                                  ● Force placed insurance premium paid

                                               Prior Year Account History and Coming Year Projections
This is a statement of the actual activity in your escrow account from 08/19 through 01/21. This statement itemizes your actual
escrow account transactions since your previous analysis statement or initial disclosure, and projects payments, disbursements, and
balances for the coming year. The projections from your previous escrow analysis are included with the actual payments and disbursements for the prior
year. By comparing the actual escrow payment with the previous projections listed, you can determine where a diﬀerence may have occurred. When applicable,
the letter 'E' beside an amount indicates that a payment or disbursement has not yet occurred but is estimated to occur as shown.
Projections are included to ensure suﬃcient funds are available to pay your taxes and /or insurance for the coming year. Under Federal
Law (RESPA), the lowest monthly balance in your escrow account should be no less than $829.12 or 1/6th of the total annual projected disbursement from
your escrow account, unless your mortgage documents or state law speciﬁes otherwise. Your projected estimated lowest account balance of $829.12 will be
reached in October 2020. When subtracted from your minimum required balance of $829.12, an Escrow Shortage results in the amount of $0.00. These
amounts are indicated with an arrow (<).
This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy ﬁling date are included
in your bankruptcy plan and will be paid in the plan. This analysis considers insurance, taxes and other amounts that will come due after the
ﬁling of your bankruptcy case.

            Projected         Actual            Projected                Actual                         Description                   Projected            Actual
 Month      Payment          Payment          Disbursement            Disbursement                                                     Balance            Balance
                                                                                                            Start                         $0.00                $0.00
 08/19         $0.00           $258.81                    $0.00             $7,302.73*      *             Esc pay adj                        $0.00        ($7,043.92)
 09/19         $0.00          $1,055.07*                  $0.00                  $0.00                                                       $0.00        ($5,988.85)
 10/19         $0.00            $0.00                     $0.00             $2,668.00*      *            HAZARD SFR                          $0.00        ($8,656.85)
 11/19         $0.00         $9,632.45E                   $0.00                  $0.00          Anticipated Payments 11/17-11/19             $0.00           $975.60
 12/19         $0.00          $382.09E                    $0.00                  $0.00                                                       $0.00          $1,357.69
 01/20         $0.00          $382.09E                    $0.00                  $0.00                                                       $0.00          $1,739.78
 Total           $0.00       $11,710.51                   $0.00              $9,970.73                       Total                          $0.00          $1,739.78
            Projected                           Projected                                                                               Current       Required
            Payment                           Disbursement                                              Description                     Balance        Balance
 Month                                                                                                                                                Projected
                                                                                                             Start                     $1,739.78           $1,739.78
 02/20          $414.56                                    $0.00                                                                         $2,154.34          $2,154.34
 02/20          $333.06                                    $0.00                                           BK ADJ                        $2,487.40          $2,487.40
 03/20          $414.56                                $1,268.72                                         COUNTY TAX                       $1,633.24         $1,633.24
 04/20          $414.56                                    $0.00                                                                         $2,047.80          $2,047.80
 05/20          $414.56                                    $0.00                                                                         $2,462.36          $2,462.36
 06/20          $414.56                                    $0.00                                                                         $2,876.92          $2,876.92
 07/20          $414.56                                    $0.00                                                                         $3,291.48          $3,291.48
 08/20          $414.56                                $1,038.04                                         COUNTY TAX                      $2,668.00          $2,668.00
 09/20          $414.56                                    $0.00                                                                         $3,082.56          $3,082.56
 10/20          $414.56                                $2,668.00                                         HAZARD SFR                        $829.12           $829.12<
 11/20          $414.56                                    $0.00                                                                         $1,243.68          $1,243.68
 12/20          $414.56                                    $0.00                                                                         $1,658.24          $1,658.24
 01/21          $414.56                                    $0.00                                                                         $2,072.80          $2,072.80
 Total        $5,307.78                               $4,974.76                                              Total                      $2,072.80         $2,072.80

Bankruptcy Adjustment- The Prior Year Account History and Coming Year Projections section of the Annual Escrow Account Disclosure Statement may
contain a line item called "Bankruptcy Adjustment". This amount is a credit based upon the unpaid portion of the escrow funds listed on the proof of claim to
be paid through the Chapter 13 plan. The amount of the credit is calculated and applied to reach the minimum required balance for the escrow account as
allowed under the loan documents and applicable non-bankruptcy law. The credit may not represent the total outstanding amount of escrow funds owed in the
proof of claim but ensures that any escrow funds listed on the proof of claim to be paid through the plan will not be collected through the escrow shortage or
surplus listed in the Annual Escrow Account Disclosure Statement. In some instances, only a portion of the proof of or surplus listed in the Annual Escrow
Account Disclosure Statement. In some instances, only a portion of the proof of claim escrow funds are listed as a credit to reach the required minimum
account balance.
You will receive an Annual Escrow Account Disclosure Statement reﬂecting the actual disbursements at the end of the next escrow analysis cycle. However,
you should keep this statement for your own records for comparison. If a previous escrow analysis statement was sent to you by your previous servicer, please
refer to that statement for comparison purposes. If you have any questions, please call Eric Zamora at 866-316-2432. Our hours of operation are Monday
through Friday from 8 a.m. to 5 p.m. (CT). Our hours of operation are Monday through Friday from 8 a.m. to 5 p.m. (CT). Visit us on the web at
www.mrcooper.com for more information.
Note: Any disbursements listed after the date of this statement are assumed to be projected or estimated.
